Exhibit 10.11

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (as the same may from time to time be amended, restated,
supplemented or otherwise modified, this “Guaranty”) is made as of May 30, 2013
by ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (“Guarantor”), in favor of
GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has made or is about to make an extension of credit to NW
61st Nursing, LLC, a Georgia limited liability company (hereinafter referred to,
together with its successors and permitted assigns and any other Person from
time to time joined to the Credit Agreement as a borrower, as “Borrowers” and
individually referred to as a “Borrower”), under that certain Credit Agreement
dated the date hereof (as amended, restated, modified and supplemented from time
to time, the “Credit Agreement”) by and among the Lender and the Borrowers;

 

WHEREAS, Guarantor is a direct or indirect shareholder of each Borrower and will
derive both direct and indirect economic benefit from the financial
accommodations made to the Borrowers under the Credit Agreement;

 

WHEREAS, the Lender has required, as a condition to it entering into the Credit
Agreement, that the Guarantor executes and delivers this Guaranty; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them under the Credit Agreement.

 

NOW THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of the Borrowers pursuant to the Credit Agreement or any other Loan
Document executed pursuant to or in connection therewith, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

 

1.                                      Guaranty of Payment.  Guarantor hereby
guarantees the full and prompt payment and performance when due, whether by
acceleration or otherwise, and at all times thereafter, of all Obligations of
the Borrowers to the Lender, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due (all such obligations, together with any extensions or renewals
thereof, being hereinafter collectively called the “Liabilities”), and Guarantor
further agrees to pay all expenses (including, reasonable attorneys’ and legal
assistants’ fees and legal expenses) paid or incurred by the Lender in
endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Guaranty.  The right of recovery against Guarantor is unlimited. 
Notwithstanding any provisions of this Guaranty to the contrary, it is intended
that this Guaranty not constitute a “Fraudulent Conveyance” (as defined below). 
Consequently, Guarantor agrees that if this Guaranty would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
shall

 

--------------------------------------------------------------------------------


 

be valid and enforceable only to the maximum extent that would not cause this
Guaranty to constitute a Fraudulent Conveyance, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times. 
For purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law, order, ruling, decision or similar law, order, ruling
or decision binding upon the undersigned of any foreign, federal, state,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof or any court or arbitrator,
as in effect from time to time.

 

2.                                      Primary Liability of the Guarantor. 
Guarantor agrees that this Guaranty may be enforced by the Lender without the
necessity at any time of resorting to or exhausting any other security or
collateral.  This is a guaranty of payment and not merely of collection.

 

3.                                      Acceleration of the Time of Payment of
Amount Payable Under Guaranty.  Guarantor agrees that, in the event of the
dissolution or insolvency of any Borrower or Guarantor, or the inability of any
Borrower or Guarantor to pay debts as they mature, or an assignment by any
Borrower or Guarantor for the benefit of creditors, or the institution of any
proceeding by or against any Borrower or Guarantor alleging that such Borrower
or Guarantor is insolvent or unable to pay debts as they mature, and if such
event shall occur at a time when any of the Liabilities may not then be due and
payable, Guarantor will pay to the Lender forthwith the full amount which would
be payable hereunder by Guarantor if all of the Liabilities were then due and
payable.

 

4.                                      Continuing Guaranty.  This Guaranty
shall in all respects be a continuing, absolute and unconditional guaranty, and
shall remain in full force and effect, subject to discontinuance as to Guarantor
only upon actual receipt by the Lender of the indefeasible payment in full of
the Liabilities and the termination of the Credit Agreement (the date of such
receipt, the “Termination Date”).

 

5.                                      Rescission or Return of Payment on
Liabilities.  Guarantor further agrees that, if at any time all or any part of
any payment theretofore applied by the Lender to any of the Liabilities is or
must be rescinded or returned by the Lender for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
Guarantor or any Borrower), such Liabilities shall, for the purposes of this
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application by
the Lender, and this Guaranty shall continue to be effective or be reinstated,
as the case may be, as to such Liabilities, all as though such application by
the Lender had not been made.

 

6.                                      Lender Permitted to Take Certain
Actions.  The Lender may, from time to time (but shall not be obligated to),
whether before or after any discontinuance of this Guaranty, at its sole
discretion and without notice to Guarantor, take any or all of the following
actions:  (a) retain or obtain a security interest in any property to secure any
of the Liabilities or any obligation hereunder; (b) retain or obtain the primary
or secondary obligation of any obligor or obligors, in addition to the
Guarantor, with respect to any of the Liabilities; (c) extend or renew for one
or more periods (whether or not longer than the original period), alter or
exchange any of

 

2

--------------------------------------------------------------------------------


 

the Liabilities, or release or compromise any obligation of Guarantor or any
obligation of any nature of any other obligor with respect to any of the
Liabilities; (d) release its security interest in, or surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Liabilities or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property; and (e) resort to the Guarantor for
payment of any of the Liabilities, whether or not the Lender (i) shall have
resorted to any property securing any of the Liabilities or any obligation
hereunder or (ii) shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities (all of the actions
referred to in preceding clauses (i) and (ii) being hereby waived by Guarantor).

 

7.                                      Application of Payments.  Any amounts
received by the Lender from whatsoever source on account of the Liabilities may
be applied by it toward the payment of such Liabilities, and in such order of
application, as the Lender may from time to time elect, subject to the terms of
the Credit Agreement.

 

8.                                      Subrogation.  Until such time as this
Guaranty shall have been discontinued as to Guarantor and the Lender shall have
received payment of the full amount of all of the Liabilities, no payment made
by or for the account of Guarantor pursuant to this Guaranty shall entitle
Guarantor by subrogation or otherwise to any payment by the Borrowers or from or
out of any property of the Borrowers, and Guarantor shall not exercise any right
or remedy against the Borrowers or any property of the Borrowers by reason of
any performance by Guarantor of this Guaranty.

 

9.                                      Waiver of Notice and Other Matters. 
Guarantor waives: (a) notice of the acceptance by the Lender of this Guaranty;
(b) notice of the existence or creation or non-payment of all or any of the
Liabilities; (c) presentment, demand, notice of dishonor, protest, and all other
notices whatsoever; and (d) all diligence in collection or protection of or
realization upon the Liabilities or any thereof, any obligation hereunder, or
any security for or guaranty of any of the foregoing.

 

10.                               Assignment of Liabilities.  The Lender may,
from time to time, whether before or after any discontinuance of this Guaranty,
without notice to Guarantor, assign or transfer any or all of the Liabilities or
any interest therein; and, notwithstanding any such assignment or transfer or
any subsequent assignment or transfer thereof, such Liabilities shall be and
remain Liabilities for the purposes of this Guaranty, and each and every
immediate and successive assignee or transferee of any of the Liabilities or of
any interest therein shall, to the extent of the interest of such assignee or
transferee in the Liabilities, be entitled to the benefits of this Guaranty to
the same extent as if such assignee or transferee were the Lender; provided,
however, that, unless the Lender shall otherwise consent in writing, the Lender
shall have an unimpaired right, prior and superior to that of any such assignee
or transferee, to enforce this Guaranty, for the benefit of the Lender, as to
those of the Liabilities which the Lender has not assigned or transferred.

 

11.                               Information Concerning Borrowers; No Reliance
on Representations by Lender.  Guarantor hereby warrants to the Lender that
Guarantor now has and will continue to

 

3

--------------------------------------------------------------------------------


 

have independent means of obtaining information concerning the affairs,
financial condition and business of the Borrowers.  The Lender shall not have
any duty or responsibility to provide Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Borrowers which may come into the Lender’s possession.  Guarantor has executed
and delivered this Guaranty without reliance upon any representation by the
Lender with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Liabilities or any loan or other financial accommodation made or
granted to the Borrowers; (b) the validity, genuineness, enforceability,
existence, value or sufficiency or any property securing any of the Liabilities
or the creation, perfection or priority of any lien or security interest in such
property; or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties with respect to any of the Liabilities.

 

12.                               Waiver and Modifications.  No delay on the
part of the Lender in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Lender of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy; nor shall any modification or waiver of any of the
provisions of this Guaranty be binding upon the Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Lender.

 

13.                               Obligations Under Guaranty.  No action of the
Lender permitted hereunder shall in any way affect or impair the rights of the
Lender and the obligations of Guarantor under this Guaranty.  For the purposes
of this Guaranty, Liabilities shall include all Obligations of the Borrowers to
the Lender, notwithstanding any right or power of the Borrowers or anyone else
to assert any claim or defense as to the invalidity or unenforceability of any
such Obligation, and no such claim or defense shall affect or impair the
obligations of Guarantor hereunder.  The obligations of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of any circumstance
whatsoever which might constitute a legal or equitable discharge or defense of
Guarantor.  Guarantor acknowledges that there are no conditions to the
effectiveness of this Guaranty.

 

14.                               Successors.  This Guaranty shall be binding
upon Guarantor, and upon the successors and assigns of Guarantor.

 

15.                               Representations and Warranties.  Guarantor
warrants that:

 

(a)                                 Guarantor has the full and absolute power to
execute and deliver this Guaranty and to perform its obligations hereunder.

 

(b)                                 The execution and delivery of this Guaranty
and the performance by Guarantor of Guarantor’s obligations hereunder do not and
will not conflict with any provision of law or of any agreement binding upon
Guarantor.

 

(c)                                  The Guaranty is the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the

 

4

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies.

 

16.                               Reserved.

 

17.                               Law.  THIS GUARANTY, AND ALL MATTERS ARISING
OUT OF OR RELATING TO THIS GUARANTY, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND SHALL BE CONSTRUED WITHOUT THE
AID OF ANY CANON, CUSTOM OR RULE OF LAW REQUIRING CONSTRUCTION AGAINST THE
DRAFTSMAN.

 

18.                               Warrant of Attorney to Confess Judgment.

 

(a)                                 Acknowledgment of Warrant of Attorney.  THE
FOLLOWING PARAGRAPH SETS FORTH A GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST GUARANTOR.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST GUARANTOR, FOLLOWING CONSULTATION WITH (OR DECISION NOT TO
CONSULT) SEPARATE COUNSEL FOR GUARANTOR AND WITH KNOWLEDGE OF THE LEGAL EFFECT
HEREOF, GUARANTOR HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, INTELLIGENTLY
AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS GUARANTOR HAS OR MAY HAVE TO PRIOR
NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND
LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE
INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO GARNISHMENT AND ATTACHMENT OF
GUARANTOR’S BANK ACCOUNTS AND OTHER ASSETS.  GUARANTOR ACKNOWLEDGES AND
UNDERSTANDS THAT BY ENTERING INTO THIS AGREEMENT CONTAINING A CONFESSION OF
JUDGMENT CLAUSE THAT GUARANTOR IS VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY
GIVING UP ANY AND ALL RIGHTS, INCLUDING CONSTITUTIONAL RIGHTS, THAT GUARANTOR
HAS OR MAY HAVE TO NOTICE AND A HEARING BEFORE JUDGMENT CAN BE ENTERED AGAINST
GUARANTOR AND BEFORE GUARANTOR’S ASSETS, INCLUDING, WITHOUT LIMITATION, BANK
ACCOUNTS, MAY BE GARNISHED, LEVIED, EXECUTED UPON AND/OR ATTACHED.  GUARANTOR
UNDERSTANDS THAT ANY SUCH GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL
RENDER THE PROPERTY GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY
UNAVAILABLE TO GUARANTOR.  IT IS SPECIFICALLY ACKNOWLEDGED BY GUARANTOR THAT THE
PAYEE HAS RELIED ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY GUARANTOR
HEREIN IN CONSENTING TO THIS AGREEMENT AND AS AN INDUCEMENT TO GRANT THE
ACCOMMODATIONS OUTLINED HEREIN TO GUARANTOR.

 

(b)                                 Warrant Of Attorney To Confess Judgment —
Money.  GUARANTOR HEREBY AUTHORIZES AND EMPOWERS, UPON AN EVENT OF DEFAULT
HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, ANY ATTORNEY

 

5

--------------------------------------------------------------------------------


 

OF ANY COURT OF RECORD OR THE PROTHONOTARY OR CLERK OF ANY COUNTY IN THE
COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, OR
THE CLERK OF ANY UNITED STATES DISTRICT COURT, TO APPEAR FOR GUARANTOR IN ANY
AND ALL ACTIONS WHICH MAY BE BROUGHT HEREUNDER, AND/OR UNDER THE OTHER LOAN
DOCUMENTS, AND ENTER AND CONFESS JUDGMENT AGAINST GUARANTOR IN FAVOR OF THE
LENDER OR ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE INDEBTEDNESS THEN DUE AND
OUTSTANDING UNDER THE TERMS OF THE NOTES, AND/OR UNDER THE TERMS OF THE OTHER
LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF
THE FOREGOING SUMS THEN DUE AND OWING, BUT IN NO EVENT LESS THAN FIVE THOUSAND
($5,000.00) DOLLARS, ALL WITH OR WITHOUT DECLARATION, WITHOUT PRIOR NOTICE,
WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL PROCEDURAL ERRORS AND THE
RIGHT TO ISSUE EXECUTIONS FORTHWITH.  TO THE EXTENT PERMITTED BY LAW, GUARANTOR
WAIVES THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON, VOLUNTARILY
CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT
OF EXECUTION THIS VOLUNTARY CONDEMNATION AND AGREES THAT SUCH REAL ESTATE MAY BE
SOLD ON A WRIT OF EXECUTION; AND ALSO WAIVES ANY RELIEF FROM ANY APPRAISEMENT,
STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED.  IF COPIES
OF THE NOTES AND/OR THE OTHER LOAN DOCUMENTS VERIFIED BY AFFIDAVIT OF ANY
REPRESENTATIVE OF THE LENDER SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT
BE NECESSARY TO FILE THE ORIGINALS THEREOF AS A WARRANT OF ATTORNEY, ANY
PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING.  THE AUTHORITY HEREIN GRANTED
TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE THEREOF, BUT
SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER
SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL TIMES UNTIL FULL PAYMENT OF ALL
AMOUNTS DUE HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.  THE LENDER MAY
CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR
ANY PART OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER, AND/OR UNDER THE
OTHER LOAN DOCUMENTS, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN
CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME INDEBTEDNESS OR OBLIGATIONS. 
IN THE EVENT THAT ANY JUDGMENT CONFESSED AGAINST GUARANTOR IS STRICKEN OR OPENED
UPON APPLICATION BY OR ON BEHALF OF GUARANTOR FOR ANY REASON, THE LENDER IS
HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
GUARANTOR FOR ANY PART OR ALL OF THE INDEBTEDNESS DUE AND OWING TO THE LENDER
HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.

 

(c)                                  Warrant of Attorney to Confess Judgment —
General Provisions.  IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 18 HEREIN
OR IN CONNECTION THEREWITH, IF COPIES OF THIS AND/OR THE OTHER LOAN DOCUMENTS
ARE THEREIN VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE LENDER TO BE TRUE
AND CORRECT COPIES OF THIS INSTRUMENT AND/OR THE OTHER LOAN

 

6

--------------------------------------------------------------------------------


 

DOCUMENTS (AND SUCH COPIES SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE AND CORRECT
BY VIRTUE OF SUCH VERIFICATION), THEN IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL OF THIS INSTRUMENT AND/OR THE OTHER LOAN DOCUMENTS, ANY STATUTE, RULE
OF COURT OF LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.  GUARANTOR
HEREBY RELEASES TO THE LENDER, ANYONE ACTING FOR THE LENDER AND ALL ATTORNEYS
WHO MAY APPEAR FOR GUARANTOR, ALL ERRORS IN PROCEDURE REGARDING THE ENTRY OF
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS INSTRUMENT AND/OR THE OTHER LOAN DOCUMENTS, AND ALL
LIABILITY THEREFOR.  THE RIGHT TO ENTER JUDGMENT OR JUDGMENTS BY CONFESSION OR
OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS INSTRUMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND TO ENFORCE ALL OF THE OTHER PROVISIONS OF
THE AFORESAID DOCUMENTS MAY BE EXERCISED BY ANY ASSIGNEE OF THE LENDER’S RIGHT,
TITLE AND INTEREST IN THIS INSTRUMENT AND/OR THE OTHER LOAN DOCUMENTS IN SUCH
ASSIGNEE’S OWN NAME, ANY STATUTE, RULE OF COURT OR LAW, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING.

 

19.                               Severability.  Wherever possible, each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

 

20.                               Captions.  Section captions used in this
Guaranty are for convenience only, and shall not affect the construction of this
Guaranty.

 

21.                               Waiver of Jury Trial.  GUARANTOR WAIVES, AND,
BY ACCEPTING THIS GUARANTY, THE LENDER SHALL BE DEEMED TO WAIVE, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A)
UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR (B)
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY,
AND GUARANTOR AGREES, AND, BY ACCEPTING THIS GUARANTY, THE LENDER SHALL BE
DEEMED TO AGREE, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

22.                               Consent to Jurisdiction.  GUARANTOR AND LENDER
HEREBY IRREVOCABLY CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY STATE OR FEDERAL COURT LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN ANY
AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING.  BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND
FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS
TO TRANSFER FOR ANY REASON.  GUARANTOR IRREVOCABLY AGREES

 

7

--------------------------------------------------------------------------------


 

TO SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS
OF THE APPROPRIATE PARTY SET FORTH HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

Signature Page to Guaranty Agreement

 

IN WITNESS WHEREOF, this Guaranty Agreement has been duly executed as of the day
and year first above written.

 

 

GUARANTOR:

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, President and Chief

 

 

Exexutive Officer

 

--------------------------------------------------------------------------------